SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                        H.S.P. v. J.K. (A-114-13) (074241)
                                   K.G. v. M.S. (Deceased) (A-117-13) (074527)

Argued April 14, 2015 -- Decided August 26, 2015

CUFF, P.J.A.D. (temporarily assigned), writing for a unanimous Court.

         In these appeals, the Court examines the role of New Jersey state courts, pursuant to 8 U.S.C.A. §
1101(a)(27)(J) and its implementing regulation, 8 C.F.R. § 204.11, in making the predicate findings necessary for a
non-citizen child to apply for “special immigrant juvenile” (SIJ) status, which is a form of immigration relief
permitting alien children to obtain lawful permanent residency and, eventually, citizenship, under the Immigration
Act of 1990, as amended by the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
(TVPRA).

          M.S., who was born in India in 1994, entered the United States without proper documentation in July 2011.
In India, M.S. resided with his mother, J.K., after the family was abandoned by M.S.’s father when M.S. was four
years old. When M.S. was fifteen, J.K. became ill and could no longer work. M.S. took a job as a construction
worker, working approximately seventy-five hours per week and developing a skin condition and back problems.
Fearing that M.S. would die if he remained in India, J.K. arranged for him to travel to the United State to live with
her brother, petitioner H.S.P. Since arriving in the United States, M.S. has remained in close contact with his
mother via weekly telephone calls.

          In May 2012, H.S.P. filed a petition in the Family Part requesting that he be granted custody of M.S. and
that the court issue a predicate order, pursuant to 8 U.S.C.A. § 1101(a)(27)(J) and its implementing regulation, 8
C.F.R. § 204.11, finding that M.S. meets the statutory requirements to be a special immigrant juvenile. Specifically,
H.S.P. asked that, under the statute, the court find that reunification with “1 or both” of M.S.’s parents was not
viable due to abuse, neglect, or abandonment and that returning to India would not be in M.S’s best interests,
allowing M.S. to then apply to the United States Citizenship and Immigration Services (USCIS) for SIJ status.
Although the court awarded temporary custody to H.S.P., it did not find that either of M.S.’s parents had willfully
abandoned him and, consequently, did not reach the question of his best interests. H.S.P. appealed, and, in a
published decision, the Appellate Division affirmed. H.S.P. v. J.K., 435 N.J. Super. 147 (App. Div. 2013). The
panel agreed that M.S. was not abandoned or neglected by J.K because, although permitting a child to be employed
in a dangerous activity constitutes abuse under New Jersey law, it did not contravene the laws of India. The panel
also affirmed the trial court’s refusal to make a best interests finding. This Court granted H.S.P.’s petition for
certification. 218 N.J. 532 (2014).

          J.S.G., born in 1998, and K.S.G., born in 2001, are the biological daughters of K.G. (their mother) and M.S.
(their father), natives of El Salvador. After separating from M.S. in 2008, K.G. came to the United States, although
she remained in near-daily contact with her daughters and sent money for their support. M.S. was murdered in
2013, and the children were cared for by M.S.’s mother, who K.G. believed may have been physically abusing the
girls. Shortly after M.S.’s death, a threat was made on his mother’s life, as well as the lives of J.S.G. and K.S.G.
K.G. arranged for her daughters to come to the United States, but they were apprehended by immigration
enforcement agents when crossing at the United States-Mexican border. Removal proceedings commenced,
although the girls ultimately went to live with their mother in Elizabeth. In March 2014, K.G. filed a complaint in
the Family Part seeking custody of her daughters and requesting that the court make the predicate findings to permit
them to apply for SIJ status.

          The court granted K.G.’s application for custody. It also found that reunification with M.S. was not viable
because he was deceased, and that it was not in the children’s best interests to return to El Salvador because no
family member could care for them there. However, the court determined that reunification with K.G. was viable,
and that there was no basis under state law to suggest she had abused, neglected, or abandoned her daughters. Based
on that determination, and in reliance on the Appellate Division’s decision in H.S.P., the court denied the children’s
application for SIJ status. This Court granted K.G.’s motion for direct certification. 220 N.J. 493 (2014).

HELD: When faced with a request for an SIJ predicate order, the Family Part’s sole task is to apply New Jersey
law to make factual findings with regard to each of the requirements list in 8 C.F.R. § 204.11. The Family Part does
not have jurisdiction to grant or deny applications for immigration relief.

1. The 1952 Immigration and Nationality Act (INA), 8 U.S.C.A. §§ 1101-1537, is the cornerstone of United States
immigration law and includes protections for abused, neglected, or abandoned children who illegally entered the
United States. In accordance with 8 U.S.C.A. § 1101(a)(27)(J), an undocumented minor immigrant is eligible for
classification as a “special immigrant juvenile,” which affords the minor relief from deportation and the opportunity
to apply for permanent residency. The SIJ scheme was most recently amended in 2008 with the enactment of the
TVPRA, which inserted language requiring that the child not be able to reunify with “1 or both” parents because of
“abuse, neglect, abandonment, or a similar basis” under state law. 8 U.S.C.A. § 1101(a)(27)(J)(i). The current
iteration of the statute also requires a finding that it would not be in the juvenile’s best interest to be returned to his
or her previous country of nationality. 8 U.S.C.A. § 1101(a)(27)(J)(ii). The process for obtaining SIJ status is a
unique, two-step, hybrid procedure involving both state and federal systems. Specifically, the child, or an individual
acting on his or her behalf, must first petition a state juvenile court for an order making findings that the child
satisfies certain criteria, including the requirements contained in 8 U.S.C.A. § 1101(a)(27)(J)(i) and (ii) and 8 C.F.R
§ 204.11. This predicate order is not an immigration determination, but merely a prerequisite that must be fulfilled
prior to the second step of the process, which is submission of the application for SIJ status to USCIS. (pp. 16-20)

2. The legislative scheme relating to SIJ status demonstrates that the determination of whether a child should be
classified as a special immigrant juvenile rests squarely with the federal government. Congress opted to rely on
state courts as the appropriate forum for making initial factual findings because of their special expertise in making
abuse and neglect determinations, evaluating the best interest factors, and ensuring appropriate custodial
arrangements. However, there can be no legitimate argument that a New Jersey family court has jurisdiction to
approve or deny a child’s application for SIJ status. Rather, pursuant to the SIJ statute, a state court makes predicate
factual findings relative to a juvenile’s eligibility, and the juvenile then presents those findings to USCIS, which
makes the ultimate decision as to whether or not the application for SIJ status should be granted. This comports
with the well-established rule that the regulation of immigration is exclusively a federal power. (pp. 20-22)

3. The Family Part, when performing its closely circumscribed task of making specified predicate factual findings,
is required to apply New Jersey law, and not that of a foreign nation. This conclusion is supported by the plain
language of 8 U.S.C.A. § 1101(a)(27)(J)(i), which requires a petitioner to show that reunification with “1 or both of
the immigrant’s parents is not viable due to abuse, neglect, abandonment, or a similar basis under State law.” In
light of the limited role played by the New Jersey Family Part in SIJ proceedings, the Court declines to interpret the
“1 or both” language of the statute, finding that such a task is exclusively the province of the federal government.
However, in order to ensure that factual findings issued by New Jersey courts provide USCIS with the information
required to determine whether a given alien satisfies the eligibility criteria for SIJ status, the Court instructs courts of
the Family Part to make separate findings as to abuse, neglect, and abandonment with regard to both legal parents of
an alien juvenile. Finally, the determination of whether an immigrant’s purpose in applying for SIJ status matches
with Congress’s intent in creating that avenue of relief is properly left to the federal government. (pp. 22-25)

4. While reviewing courts give deference to a trial court’s factual findings, no deference is owed to legal
conclusions drawn by the trial court. With respect to the specific facts of H.S.P., the Court reverses and remands
that aspect of the Appellate Division judgment finding that M.S.’s employment did not constitute abuse or neglect
because H.S.P. failed to demonstrate that it was contrary to the laws of India. The Family Part is instructed to
conduct an analysis, under New Jersey law, of whether reunification with each of M.S.’s legal parents is viable due
to abuse, neglect or abandonment, in addition to making the other required findings under 8 C.F.R. § 204.11. With
respect to K.G., the Court concludes that the trial court’s factual determinations were supported by competent,
credible evidence. However, the trial court erred in purporting to deny K.S.G.’s and J.S.G.’s applications for SIJ
status. That determination is reversed and remanded, with instructions to the Family Part to make findings regarding
each element of 8 C.F.R § 204.11, mindful that its sole purpose is to make those factual findings and not to
adjudicate the children’s applications for SIJ status. (pp. 26-28)

         The judgment of the Appellate Division in H.S.P. is REVERSED and the matter is REMANDED to the
Family Part for a new hearing conducted in accordance with this decision. The judgment of the trial court in K.G. is
likewise REVERSED and REMANDED.

      JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA and SOLOMON join in
JUDGE CUFF’s opinion. CHIEF JUSTICE RABNER did not participate.




                                                             2
                                      SUPREME COURT OF NEW JERSEY
                                       A-114 September Term 2013
                                       A-117 September Term 2013
                                            074241 and 074527

H.S.P.,

    Plaintiff-Appellant,

          v.

J.K.,

    Defendant.



K.G.,

    Plaintiff-Appellant,


          v.

M.S. (DECEASED),

    Defendant.

IN THE MATTER OF J.S.G.
AND K.S.G. (MINORS)


          Argued April 14, 2015 – Decided August 26, 2015

          H.S.P. v. J.K. (A-114-13): On certification
          to the Superior Court, Appellate Division,
          whose opinion is reported at 435 N.J. Super.
          147 (App. Div. 2014).

          K.G. v. M.S. (A-117-13): On appeal from the
          Superior Court, Chancery Division, Union
          County.

          Francis X. Geier argued the cause for
          appellant in H.S.P. v. J.K. (Lowenstein


                                1
         Sandler, attorneys; Mr. Geier and Melinda M.
         Basaran on the brief).

         Randi S. Mandelbaum argued the cause for
         amici curiae Ms. Mandelbaum, Farrin Anello,
         Jenny-Brooke Condon, Anne E. Freedman,
         Joanne Gottesman, Anjum Gupta, Kevin B.
         Kelly, Solangel Maldonado, Jessica Miles,
         Kimberly M. Mutcherson, Lori A. Nessel,
         Meredith Schalick, Sandra Simkins, and Carol
         A. Wood in H.S.P v. J.K. (Ms. Mandelbaum,
         Ms. Gottesman, Ms. Schalick, and Sarah
         Koloski Regina on the brief).

         A. Matthew Boxer argued the cause for
         amici curiae American Friends Service
         Committee, Kids in Need of Defense, and The
         Young Center for Immigrant Children’s Rights
         in H.S.P. v. J.K. (Lowenstein Sandler,
         attorneys; Mr. Boxer, Catherine Weiss, Eric
         Jesse, and Kathryn S. Pearson on the brief).

         Randi S. Mandelbaum argued the cause for
         appellant in K.G. v. M.S. (Ms. Mandelbaum
         and Sarah Koloski Regina on the brief).

    JUDGE CUFF (temporarily assigned) delivered the opinion of

the Court.

    In this appeal, we examine the role of our state courts in

making the predicate findings necessary for a non-citizen child

to apply for “special immigrant juvenile” (SIJ) status under the

Immigration Act of 1990, as amended by the William Wilberforce

Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), Pub. L. No. 110-457, 122 Stat. 5044.   SIJ status is a

form of immigration relief permitting alien children to obtain

lawful permanent residency and, eventually, citizenship.     To

obtain SIJ status, a juvenile must complete a two-step process:

                                2
first, the juvenile must apply to a state court for a predicate

order finding that he or she meets the statutory requirements;

second, he or she must submit a petition to United States

Citizenship and Immigration Services (USCIS) demonstrating his

or her statutory eligibility.    8 C.F.R. § 204.111 details the

findings that must be made by a juvenile court before an alien’s

application for SIJ status will be considered by USCIS: in

addition to a series of factual requirements, the juvenile must

demonstrate that reunification with “1 or both” of his or her

parents is not viable due to abuse, neglect, or abandonment.

The court is then required to determine whether it is in the

juvenile’s best interests to return to his or her home country.

    The Family Part plays a critical role in a minor

immigrant’s attempt to obtain SIJ status but that role is

closely circumscribed.    The Family Part’s sole task is to apply

New Jersey law in order to make the child welfare findings

required by 8 C.F.R. § 204.11.    The Family Part does not have

jurisdiction to grant or deny applications for immigration

relief.   That responsibility remains squarely in the hands of

the federal government.   Nor does it have the jurisdiction to




1The full citation for this regulation is: Special immigrant
status for certain aliens declared dependent on a juvenile court
(special immigrant juvenile), 8 C.F.R. § 204.11 (2014). For the
sake of brevity, we refer to this regulation as 8 C.F.R. §
204.11.
                                  3
interpret federal immigration statutes.    The Family Part’s role

in the SIJ process is solely to apply its expertise in family

and child welfare matters to the issues raised in 8 C.F.R. §

204.11, regardless of its view as to the position likely to be

taken by the federal agency or whether the minor has met the

requirements for SIJ status.    To that end, Family Part courts

faced with a request for an SIJ predicate order should make

factual findings with regard to each of the requirements listed

in 8 C.F.R. § 204.11.    When analyzing whether reunification with

“1 or both” parents is not viable due to abuse, neglect, or

abandonment, the Family Part shall make separate findings as to

each parent, and that determination shall be made by applying

the law of this state.   This approach will provide USCIS with

sufficient information to enable it to determine whether SIJ

status should be granted or denied, in accordance with the

statutory interpretation of the SIJ provision applied by that

agency.

    Accordingly, we reverse the Appellate Division’s decision

in H.S.P. and the Family Part’s decision in K.G.    Both failed to

address all of the requirements identified in 8 C.F.R. 204.11.

The panel in H.S.P. also improperly applied the law of the

child’s country of origin rather than the law of this state to

address whether the juvenile had been abused, neglected, or



                                  4
abandoned in his or her home country.     We remand both cases for

further findings consistent with this opinion.

                                  I.

                                  A.

    M.S., born in India on December 14, 1994, entered the

United States without proper documentation in July 2011.    Since

then, he has resided with his uncle, petitioner H.S.P., and

H.S.P.’s family in Passaic County.     Prior to coming to the

United States, M.S. resided with his mother, respondent J.K.,

and two older siblings.     M.S.’s father abandoned the family when

M.S. was four years old.    M.S.’s siblings both died of unknown

causes when each was seventeen years old.     M.S. believes that

their deaths resulted from malnourishment, unsanitary living

conditions, the unavailability of medical care, and heart

problems.    When M.S. was fifteen, J.K. became ill and was unable

to work.    M.S. and J.K. moved in with J.K.’s mother, and M.S.

stopped attending school and took a job as a construction

worker.     M.S. worked approximately seventy-five hours a week at

a construction site located more than two miles from the family

home.   The work caused M.S. to develop a skin condition and

occasional back problems.

    At some point, M.S. became ill.     J.K. feared that he would

die if he remained in India.    She arranged for him to travel to

the United States to live with her brother, H.S.P.    M.S. entered

                                   5
the United States by walking across the United States-Mexico

border in July 2011.    Since arriving in the United States, M.S.

has not had any health problems.       He and J.K. remain in close

contact via weekly telephone calls.

    In May 2012, H.S.P. filed a petition in the Family Part

requesting that he be granted custody of M.S.       The petition

identified J.K. as the respondent; however, in actuality, the

two acted in concert to bring the petition.       H.S.P. also

requested that the Family Part make the required findings to

classify M.S. as a special immigrant juvenile under 8 U.S.C.A. §

1101(a)(27)(J) and its implementing regulation, 8 C.F.R. §

204.11.

    The Family Part conducted a custody hearing on September

27, 2012.   The trial court awarded temporary custody of M.S. to

H.S.P.    Turning to the SIJ predicate findings, the court

concluded that neither parent had “abandoned” M.S.       It reasoned

that “abandonment” required an affirmative act by a parent

willfully forsaking the obligations owed to his or her child.

The trial court credited testimony suggesting that M.S.’s father

was an alcoholic or a drug addict, but determined that the

evidence of record was insufficient to establish that he had

willfully abandoned his son.   Moreover, the trial court found

that J.K. had not abandoned M.S.       In contrast, J.K. remained

actively involved in M.S.’s life.       J.K.’s concern for M.S.’s

                                   6
best interests was evidenced by her decision to send M.S. to the

United States and assist H.S.P. in attaining custody of her son.

Because it did not find that M.S. had been abandoned or

neglected, the court did not reach the question of whether it

would be in his best interests to remain in the United States or

be returned to India.

    H.S.P. appealed.    The Appellate Division affirmed the trial

court’s determination that M.S. was not abandoned or neglected

by J.K., finding that she was financially unable to provide

better care.   H.S.P. v. J.K., 435 N.J. Super. 147, 159, 171

(App. Div. 2013).   The panel noted that permitting a child to be

employed in a dangerous activity constitutes abuse under New

Jersey law, but found that petitioner failed to demonstrate that

M.S.’s employment contravened the laws of India.   Id. at 160.

The panel reversed the trial court’s finding with regard to

abandonment by M.S.’s father, finding that a “total disregard of

parental duties” was sufficient to constitute abandonment.     Id.

at 171.   Despite that finding, the panel affirmed the trial

court’s refusal to make a best interests finding pursuant to 8

U.S.C.A. § 1101(a)(27)(J)(ii).   Ibid.   The panel held that

petitioner was not entitled to such a finding because he had not

demonstrated that reunification with “neither” parent was viable

due to abuse, neglect, or abandonment.   Id. at 166.



                                 7
    This Court granted H.S.P.’s petition for certification.

218 N.J. 532 (2014).    We also permitted the American Friends

Service Committee (AFSC), Kids in Need of Defense (KIND), the

Young Center for Immigrant Children’s Rights (YCICR), and, in

their individual capacities, numerous New Jersey law school

professors specializing in family and immigration law, to appear

as amici curiae.

                                  B.

    J.S.G., born December 1, 1998, and K.S.G., born April 30,

2001, are the biological daughters of K.G. (their mother) and

M.S. (their father).     K.G. and M.S., who are natives of El

Salvador, married in 1998 and lived together in their home

country for approximately ten years before separating.        In

January 2008, K.G. left El Salvador to come to the United

States.     J.S.G. and K.S.G. remained in El Salvador under the

care of their father and his mother.     After K.G.’s departure,

she and her daughters remained in near-daily contact through

telephone and video-conference calls.     K.G. frequently sent

money to M.S. for the care and support of J.S.G. and K.S.G.

    M.S. was murdered by members of a local gang on April 13,

2013.     His family believes that he was killed because he refused

to pay a fee demanded by the gang.     After his death, the

children remained in the care of M.S.’s mother.     At some point,

during a video-conference with J.S.G. and K.S.G., K.G. observed

                                   8
bruises on K.S.G.’s face.   This caused K.G. to believe that

M.S.’s mother was physically abusing the girls.    M.S.’s death

was not the family’s first interaction with gang violence.      In

summer 2012, when J.S.G. was twelve years old, she was raped by

an acquaintance.   She identified him as a member of the “18”2

gang based on his piercings, tattoos, and hairstyle.    At some

point after the rape -- which she did not reveal to her mother

until after arriving in the United States -- J.S.G. attempted

suicide.

     Shortly after M.S.’s death, his mother received a telephone

call, wherein the caller threatened to kill her, J.S.G., and

K.S.G. if they did not leave their home.    K.G. arranged for

J.S.G. and K.S.G. to stay with her sister until she could save

enough money to bring them to the United States.    Their

grandmother went to a son’s house.   The girls remained with

their maternal aunt for approximately twenty days, after which

they began the journey to the United States.

     J.S.G. and K.S.G. entered the United States in June 2013 by

crossing the United States-Mexico border.    At that time, they

were apprehended by immigration enforcement agents and removal




2 This is apparently a shorthand reference to a group known as M-
18, a transnational criminal organization considered a major
threat to public security in El Salvador. U.S. Dept. of State,
Bureau of Diplomatic Security, El Salvador 2013 Crime and Safety
Report 9 (2013).
                                 9
proceedings were initiated.     J.S.G. and K.S.G. were transferred

to a shelter in Chicago, Illinois run by the Office of Refugee

Resettlement (ORR).     On July 27, 2013, ORR released both girls

to K.G.’s care.    They continue to reside at her home in

Elizabeth.     While in removal proceedings, both girls applied for

SIJ status.

    On March 18, 2014, K.G. filed a complaint in the Family

Part seeking custody of J.S.G. and K.S.G. and requesting that

the court make the predicate findings to permit them to apply

for SIJ status.    The Family Part conducted a hearing on April

28, 2014.     After hearing testimony from K.G., J.S.G., and

K.S.G., the court granted K.G.’s application for custody of her

daughters.

    The trial court then addressed the predicate findings for

SIJ status.     The court determined that both girls were less than

twenty-one years of age, unmarried, and dependent on the court.

The court found that reunification with M.S. was not viable

because he was deceased, and that it was not in the children’s

best interests to return to El Salvador because their

grandmother was incapable of caring for them and there were no

other family members able to assume that role.     The trial court

found no basis under state law to suggest that K.G. had abused,

neglected, or abandoned the children.     Instead, the court

concluded that she had provided for them financially and

                                  10
remained involved in their lives after moving to the United

States.   The court determined that reunification with K.G. was

viable, noting that the children were living with her at the

time of the hearing.   Based on that determination, and in

reliance on the Appellate Division’s decision in H.S.P., the

court denied the children’s application for SIJ status.

    K.G. filed a notice of appeal with the Appellate Division

and, subsequently, a motion for direct certification pursuant to

Rule 2:12-2.   This Court granted certification.    K.G. v. M.S.,

220 N.J. 493 (2014).

                                  II.

                                  A.

    H.S.P. contends that the Appellate Division misapplied the

SIJ standard when it applied the law of India, and not that of

New Jersey, in determining that M.S. had not been abused.

H.S.P. reasons that the relevant inquiry was whether M.S.’s

treatment constituted abuse as defined by New Jersey law.     He

contends that, measured by the proper standard, M.S. suffered

abuse when he was forced to leave school at age fifteen to work

long hours at a construction site, which caused him to develop

back pain and a skin condition.     He asserts that the improper

reliance on foreign law led the Appellate Division to the

erroneous conclusion that M.S. was not abused, and created a

“dangerous precedent” requiring New Jersey courts to undertake

                                  11
the “unrealistic task” of researching and applying the laws of a

child’s home country when making findings under 8 U.S.C.A. §

1101(a)(27)(J).

    H.S.P. also argues that the Appellate Division erroneously

evaluated the “neglect” prong of the SIJ statute by focusing

“almost exclusively” on whether the neglect was “intentional.”

In reliance on this Court’s decision in G.S. v. Department of

Human Services, 157 N.J. 161 (1999), H.S.P. asserts that the

proper inquiry is whether the guardian’s conduct was grossly

negligent.   Here, J.K.’s conduct in permitting M.S. to work long

hours in a construction job and failing to provide basic care

and medical attention constituted gross negligence, even in the

absence of any intent to harm him.   H.S.P. further contends that

J.K.’s conduct in sending a sick child to make a perilous

journey overseas without supervision constitutes abandonment

under N.J.S.A. 9:6-1(b).

    Next, H.S.P. argues that the Appellate Division

misinterpreted the “1 or both” language of 8 U.S.C.A. §

1101(a)(27)(J)(i).   H.S.P. reasons that the panel disregarded

Congress’s specific requirement that “reunification with 1 or

both [parents] is not viable,” 8 U.S.C.A. § 1101(a)(27)(J)(i),

and substituted its own, more onerous requirement that

reunification with “neither” parent be viable.   H.S.P. asserts

that this result improperly renders the “1 or both” language a

                                12
nullity and ignores the fundamental legislative purpose of the

SIJ statute.   Finally, H.S.P. notes that the Appellate

Division’s interpretation conflicts with the interpretation

relied upon by USCIS, which routinely grants petitions based on

a family court’s determination that reunification with only one

parent is not viable.

    Respondent J.K. did not file a brief.

    Amici curiae New Jersey Law School Professors Specializing

in Family Law and Immigration Law, in their individual

capacities, assert that the Appellate Division improperly relied

on Indian law, instead of New Jersey law, in determining that

M.S. had not been abused or neglected by his mother.      Amici also

assert that the Appellate Division erroneously applied an

“intent” standard in concluding that J.K. had not neglected M.S.

Amici argue that, had the panel properly applied the wanton or

reckless standard, it would have concluded that J.K.’s action in

sending M.S. to work long days in a dangerous job created a

substantial risk of harm and therefore constituted neglect.

    Amici AFSC, KIND, and YCICR argue that, in performing what

should have been a straightforward review of the trial court’s

factual findings, the Appellate Division erred in interpreting

the “1 or both” language in a manner contradictory to its plain

language.   Amici argue that, in limiting SIJ eligibility to

cases where “reunification with neither parent is viable,” the

                                13
Appellate Division decision effectively strikes “1 or both” from

the statute in derogation of the canon against “‘interpreting

any statutory provision in a manner that would render another

provision superfluous.’”   (Quoting Bilski v. Kappos, 561 U.S.

593, 608, 130 S. Ct. 3218, 3228, 177 L. Ed. 2d 792, 805 (2010)).

Amici contend that nothing in the legislative history supports

the Appellate Division’s interpretation of the “1 or both”

language, and that the plain language of the statute comports

with Congress’s intent to protect immigrant children who have

been abused, neglected, or abandoned.   They argue that the

Appellate Division’s interpretation is further undermined by

that of USCIS, the federal agency charged with applying the SIJ

statute, which routinely grants SIJ petitions based on a state

court’s determination that reunification with only one parent is

not viable due to abuse, neglect, or abandonment.

    K.G. asserts that the Family Part confused its role and

overstepped its jurisdictional authority by interpreting her

request for an SIJ predicate order as an invitation to

adjudicate her daughters’ application for SIJ status.    K.G.

reasons that Congress inserted state courts into the SIJ process

because of their experience and proficiency in adjudicating

child welfare matters; however, the state court enjoys no

corresponding expertise with regard to federal immigration law.

In K.G.’s view, the state court’s role in an SIJ case is

                                14
strictly limited to identifying abused, neglected, or abandoned

children, and USCIS, the agency charged with overseeing lawful

immigration to the United States, is the sole body charged with

adjudicating applications for SIJ status.

    Next, K.G. asserts that the trial court erred by relying on

the appellate panel’s determination in H.S.P. that SIJ status is

limited to children who cannot be reunited with either parent.

K.G. asserts that, contrary to that ruling, Congress intended

SIJ status to be available to children who could not be reunited

with both biological parents; children who can be reunited with

only one fit parent are therefore eligible for SIJ status.

Accordingly, the trial court’s inquiry should have ended when it

determined that reunification with the children’s father, who is

deceased, was not viable.   K.G. asserts that this interpretation

is supported by the plain language of the statute, Congress’s

purpose in enacting it, and the weight of authority from other

jurisdictions.   Importantly, K.G. argues this interpretation is

also supported by USCIS -- the agency charged with administering

the statute -- which consistently permits children living in the

custody of one fit parent to obtain SIJ status.

    Finally, K.G. asserts that this case must be distinguished

from H.S.P. for three reasons:   first, J.S.G. and K.S.G. face a

specific and direct threat of harm if returned to El Salvador;

second, they do not have a safe or appropriate caregiver in

                                 15
their home country; and third, they are presently in removal

proceedings.

                                III.

    The 1952 Immigration and Nationality Act (INA), 8 U.S.C.A.

§§ 1101–1537, remains the cornerstone of United States

immigration law.   In 1990, Congress amended the INA to include

protections for “abused, neglected, or abandoned children who,

with their families, illegally entered the United States.”

Yeboah v. U.S. Dep’t of Justice, 345 F.3d 216, 221 (3d Cir.

2003).    In accordance with 8 U.S.C.A. § 1101(a)(27)(J), as added

by Pub. L. 101-649, § 153, an undocumented minor immigrant is

eligible for classification as a “special immigrant juvenile,”

which would afford him or her relief from deportation and the

opportunity to apply for lawful permanent residency.    Yeboah,

supra, 345 F.3d at 221.

    The SIJ scheme has since been amended several times.     The

most recent amendment occurred in 2008, when Congress enacted

the TVPRA.   The SIJ amendments implemented by the TVPRA were

intended to expand SIJ classification to include protections for

minor victims of human trafficking.    Notably, the TVPRA

liberalized the requirements for SIJ status by eliminating the

requirement that the child be eligible for long-term foster

care.    See 8 U.S.C.A. § 1101(a)(27)(J)(i).   The TVPRA inserted

language requiring that the child not be able to reunify with “1

                                 16
or both” parents because of “abuse, neglect, abandonment, or a

similar basis” under state law.    See ibid.   Thus, the present

iteration of the statute defines a “special immigrant juvenile”

as a juvenile

         (i) who has been declared dependent on a
         juvenile court located in the United States or
         whom such a court has legally committed to, or
         placed under the custody of, an agency or
         department of a State, or an individual or
         entity appointed by a State or juvenile court
         located in the United States, and whose
         reunification   with   1   or  both   of   the
         immigrant’s parents is not viable due to
         abuse, neglect, abandonment, or a similar
         basis found under State law[.]

         (ii) for whom it has been determined in
         administrative or judicial proceedings that it
         would not be in the alien’s best interest to
         be returned to the alien’s or parent’s
         previous country of nationality or country of
         last habitual residence[.]

         [8 U.S.C.A. § 1101(a)(27)(J).]

    The process for obtaining SIJ status is “‘a unique hybrid

procedure that directs the collaboration of state and federal

systems.’”   In re Marisol N.H., 115 A.D.3d    185, 188 (N.Y. App.

Div. 2014) (quoting In re Hei Ting C., 109 A.D.3d 100, 104 (N.Y.

2013)); E.C.D. v. P.D.R.D. 114 So. 3d 33, 36 (Ala. Civ. App.

2012) (explaining that SIJ statute creates “a special

circumstance ‘where a state juvenile court is charged with

addressing an issue relevant only to federal immigration law.’”

(quoting In re J.J.X.C., 734 S.E.2d 120, 124 (Ga. 2012)).     The


                                  17
child -- or another individual acting on his or her behalf --

must first petition for “‘an order from a state juvenile court

making findings that the juvenile satisfies certain criteria.’”

Simbaina v. Bunay, 109 A.3d 191, 197-98 (Md. Ct. Spec. App.

2015) (quoting In re Marcelina M.-G. v. Israel S., 112 A.D.3d

100, 107 (N.Y. App. Div. 2013)).    The juvenile court must make

the following findings:

         (1) The juvenile is under the age of 21 and is
         unmarried;

         (2) The juvenile is dependent on the court or
         has been placed under the custody of an agency
         or an individual appointed by the court;

         (3) The “juvenile court” has jurisdiction
         under    state   law   to    make   judicial
         determinations about the custody and care of
         juveniles;

         (4) That reunification with one or both of the
         juvenile’s parents is not viable due to abuse,
         neglect, or abandonment or a similar basis
         under State law; and

         (5) It is not in the “best interest” of the
         juvenile to be returned to his parents’
         previous country of nationality or country of
         last habitual residence within the meaning of
         8 U.S.C.A. § 1101(a)(27)(J)(ii); 8 C.F.R. §
         204.11(a), (d)(2)(iii) [amended by TVPRA
         2008].

         [In re Dany G., ___ A.3d ___, ___ (Md. Ct.
         Spec. App. 2015) (slip op. at 7) (internal
         citations   omitted) (citing   8   C.F.R. §
         204.11(a),   (c)   & (d);    8   U.S.C.A. §
         1101(a)(27)(J)).]




                               18
“By making these preliminary factual findings, the juvenile

court is not rendering an immigration determination.”     Marcelina

M.-G., supra, 112 A.D.3d at 109 (citation omitted); J.J.X.C.,

supra, 734 S.E.2d at 123; 3-35 Immigration Law and Procedure §

35.09(3)(a) (Matthew Bender 2013)).   The aptly named state court

“predicate” order is merely a prerequisite that must be

fulfilled before a juvenile can submit his or her application

for SIJ status to USCIS in the form of an I-360 petition.      If

USCIS approves the juvenile’s I-360, he or she will be granted

SIJ status.    Perez-Olano v. Gonzalez, 248 F.R.D. 248, 254    (C.D.

Cal. 2008) (citing 8 C.F.R. § 204.11; Application, 8 C.F.R. §

1245.2(a)(1)(i) (2014)).

    After obtaining SIJ status, a child is permitted to apply

for adjustment of status under 8 U.S.C.A. § 1255, in an effort

to obtain legal permanent residency, and, eventually, U.S.

citizenship.    8 U.S.C.A. § 1255 permits SIJs to circumvent

various admissibility requirements that might otherwise prevent

them from obtaining permanent residency.   For example, an SIJ is

not required to demonstrate that he or she is unlikely to become

a public charge or that he or she did not come to the United

States for the purpose of performing unskilled labor.     8

U.S.C.A. § 1255(h)(2)(A).   Likewise, minors classified as

special immigrant juveniles are not prevented from obtaining

legal permanent resident status because they entered the country

                                 19
without inspection, do not hold an unexpired immigrant visa or

other valid entry document, or have accrued more than 180 days

of unlawful presence in the United States.   Ibid.

                                IV.

    We take this opportunity to comment on and clarify the

limited role played by New Jersey State courts in the SIJ

application process.   Our review of the legislative scheme

relating to SIJ status demonstrates that the determination of

whether a child should be classified as a special immigrant

juvenile rests squarely with the federal government.   “Congress

chose to rely on state courts to make [initial factual findings]

because of their special expertise in making determinations as

to abuse and neglect issues, evaluating the best interest

factors, and ensuring safe and appropriate custodial

arrangements.”   Meghan Johnson & Kele Stewart, Unequal Access to

Special Immigrant Juvenile Status: State Court Adjudication of

One-Parent Cases, American Bar Association (July 14, 2014),

http://apps.americanbar.org/litigation/committees/childrights/co

ntent/articles/summer2014-0714-unequal-access-special-immigrant-

juvenile-status-state-court-adjudication-one-parent-cases.html.

    “The SIJ statute affirms the institutional competence of

state courts as the appropriate forum for child welfare

determinations regarding abuse, neglect, or abandonment, and a

child’s best interests.”   In re Y.M., 144 Cal. Rptr. 3d 54, 68

                                20
(Cal. App. Div. 2012) (citing Perez-Olano, supra, 248 F.R.D. at

265).

    However, there can be no legitimate argument that, as

suggested by the trial court in K.G., a New Jersey family court

has jurisdiction to approve or deny a child’s application for

SIJ status.   That fact is clear from a review of the SIJ

statute, which implements a two-step process in which a state

court makes predicate factual findings -- soundly within its

traditional concern for child welfare -- relative to a

juvenile’s eligibility.   The juvenile then presents the family

court’s factual findings to USCIS, “which engages in a much

broader inquiry than state courts,” Eddie E. v. Superior Court,

183 Cal. Rptr. 3d 773, 780 (Cal. App. Div. 2015), and makes the

ultimate decision as to whether or not the juvenile’s

application for SIJ status should be granted.    Thus, the

findings made by the state court only relate to matters of child

welfare, a subject traditionally left to the jurisdiction of the

states.   All immigration decisions remain in the hands of USCIS,

the agency charged with administering the INA.   Lucaj v.

Dedvukai, 749 F. Supp. 2d 601, 607 (E.D. Mich. 2010) (noting

that USCIS, one of three immigration-related agencies falling

under Department of Homeland Security, is charged with

“administer[ing] immigration benefits”).   This arrangement

comports with the well-established rule that the “[p]ower to

                                21
regulate immigration is unquestionably exclusively a federal

power,” De Canas v. Bica, 424 U.S. 351, 354, 96 S. Ct. 933, 936,

47 L. Ed. 2d 43, 48 (1976), a concept that has imbued our law

and policy since 1889, see Chae Chan Ping v. United States, 130

U.S. 581, 604, 9 S. Ct. 623, 629, 32 L. Ed. 2d 1068, 1075 (1889)

(explaining that “[t]he power[] to . . . admit subjects of other

nations to citizenship [is a] sovereign power[], restricted in

[its] exercise only by the Constitution itself and

considerations of public policy and justice which control, more

or less, the conduct of all civilized nations”).

    In performing its closely circumscribed task of making

specified predicate factual findings, we conclude that the

Family Part is required to apply New Jersey law, and not that of

a foreign nation.   8 U.S.C.A. § 1101(a)(27)(J)(i) requires a

petitioner to show that “reunification with 1 or both of the

immigrant’s parents is not viable due to abuse, neglect,

abandonment, or a similar basis under State law[.]”    (Emphasis

added).   As recently reiterated by the United States Supreme

Court, “[i]f the statutory language is plain, we must enforce it

according to its terms.”   King v. Burwell, __ U.S. __, __, 135

S. Ct. 2480, 2489, 192 L. Ed. 2d 483, 494 (2015).     The plain

language of 8 U.S.C.A. § 1101(a)(27)(J)(i) requires New Jersey

courts to apply New Jersey law, and not that of an alien’s home



                                22
country, when determining whether a juvenile has been abused,

neglected, or abandoned.

    Our reflection on the limited role played by the New Jersey

Family Part in SIJ proceedings leads us to two additional

conclusions.   First, we decline petitioners’ invitation to

interpret the “1 or both” language of the statute.    Such a task

is exclusively the province of the federal government, which has

provided copious guidance as to the application process and

eligibility.   See, e.g., USCIS, SIJ Petition Process (2011);

USCIS, Eligibility Status for SIJ (2011).

    We state only the following regarding the nature of the

findings to be made by the Family Part.     In an effort to ensure

that factual findings issued by New Jersey courts provide USCIS

with the necessary information to determine whether a given

alien satisfies the eligibility criteria for SIJ status, we

instruct courts of the Family Part to make separate findings as

to abuse, neglect, and abandonment with regard to both legal

parents of an alien juvenile.   For example, the Family Part

should first determine whether reunification with one of the

child’s parents is not viable due to abuse, neglect, or

abandonment.   Regardless of the outcome of that analysis, the

court should next conduct the same analysis with regard to the

child’s other legal parent.   By requiring the Family Part to

make independent findings as to both of the juvenile’s parents,

                                23
we ensure that USCIS will have sufficient information to apply 8

U.S.C.A. § 1101(a)(J)(27) as it sees fit when a juvenile

subsequently submits the Family Part’s order to USCIS in support

of an application for SIJ status.    That is the role Congress

envisioned for the juvenile courts of the fifty states, and that

is the process that should be followed by the Family Part.

    Second, we note that, throughout its decision in H.S.P.,

the Appellate Division expressed concern that H.S.P.’s petition

for custody of M.S. was filed “‘primarily for the purpose of

obtaining the status of an alien lawfully admitted for permanent

residence, rather than for the purpose of obtaining relief from

abuse or neglect or abandonment.’”   H.S.P., supra, 435 N.J.

Super. at 167 (citing State v. Erick M., 820 N.W.2d 639, 646 &

n.25 (Neb. 2012)).   It is true that, as noted by the Appellate

Division, “the legislative and administrative history of

Subparagraph J shows two competing goals.    Congress wanted to

permit use of the SIJ procedure when necessary to prevent the

return of juveniles to unsafe parents.    Where such protection is

unnecessary, however, Congress wanted to prevent misuse of the

SIJ statute for immigration advantage.”     Id. at 169; see In re

Israel O., 182 Cal. Rptr. 3d 548, 553 (Cal. Ct. App. 2015);

Erick M., supra, 820 N.W. 2d at 647.     The panel relied on that

rationale in support of its decision to uphold the Family Part’s

determination that it was not necessary to make a best interest

                                24
finding under 8 U.S.C.A. § 1101(a)(27)(J)(ii).   The panel’s

attempt to divine and support Congress’s intent is laudable.

However, New Jersey state courts are not charged with

undertaking a determination of whether an immigrant’s purpose in

applying for SIJ status matches with Congress’s intent in

creating that avenue of relief.    That determination is properly

left to the federal government.    “Nothing in 8 U.S.C.A. §

1101(a)(27)(J) or the regulation indicates that the Congress

intended that state juvenile courts pre-screen potential SIJ

applications for possible abuse on behalf of USCIS.”    In re

Mario S., 954 N.Y.S. 2d 843, 851 (N.Y. Fam. Ct. 2012).    As

stated by USCIS,

         [j]uvenile court judges issue juvenile court
         orders   that   help   determine   a   child’s
         eligibility for SIJ status.    A child cannot
         apply to USCIS for SIJ classification without
         a court order from a juvenile court. However,
         juvenile judges should note that providing a
         qualifying order does not grant SIJ status or
         a Green Card -- only USCIS can grant or deny
         these benefits. The role of the court is to
         make factual findings based on state law about
         the abuse, neglect, or abandonment, family
         reunification, and best interests of the
         child.

         [USCIS, Immigration Relief for Abused Children
         (2014), available at http://www.uscis.gov/sit
         es/default/files/USCIS/Green%20Card/Green%20
         Card%20Through%20a%20Job/Immigration_Relief_
         for_Abused_Children-FINAL.pdf.]

                                  V.



                                  25
      In reviewing a decision made by a trial court in a non-jury

trial, an appellate court must “give deference to the trial

court that heard the witnesses, sifted the competing evidence,

and made reasoned conclusions.”    Griepenburg v. Twp. of Ocean,

220 N.J. 239, 254 (2015) (citing Rova Farms Resort, Inc. v.

Investors Ins. Co., 65 N.J. 474, 483-84 (1974)).    Reviewing

courts “should ‘not disturb the factual findings and legal

conclusions of the trial judge’ unless convinced that those

findings and conclusions were ‘so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice.’”

Ibid. (quoting Rova Farms Resort, Inc., supra, 65 N.J. at 484).

However, legal issues are subject to de novo review; the

appellate court owes no deference to legal conclusions drawn by

the trial court.     M.S. v. Milburn Police Dep’t, 197 N.J. 236,

246 n.10 (2008).

      We now turn to the specific facts of the two cases before

us.

                                       A.
      In H.S.P., supra, the Appellate Division determined that

M.S.’s employment did not constitute abuse or neglect because

H.S.P. failed to demonstrate that his employment was contrary to

the laws of India.    435 N.J. Super. at 160.   We reverse that

aspect of the Appellate Division judgment and remand.    The


                                  26
Family Part is obliged to determine whether M.S. cannot be

reunited with either or both of his parents due to abuse,

neglect, or abandonment under New Jersey law.    At that hearing,

the Family Part is required to conduct an analysis of whether

reunification with each of M.S.’s legal parents is viable due to

abuse, neglect or abandonment, in addition to making the other

required findings under 8 C.F.R. § 204.11.

                               B.

    In K.G., the trial court determined that there was no basis

under state law to find that K.G. had abused, neglected, or

abandoned her daughters, K.S.G. and J.S.G.    In support of that

conclusion, the court cited to the fact that K.G. remained

involved in the children’s lives after leaving them in their

father’s care to come to the United States.    She sent M.S. money

for their support and remained in near-daily contact with them

via telephone calls and video conference.     When M.S. died and

the children fled the home they shared with his mother, K.G.

arranged for the children to stay with her sister until she

could arrange for them to join her in the United States.     Those

facts make clear that she remained an involved parent even while

living apart from her children, a conclusion supported by the

fact that the children have remained in K.G.’s care since being

released from the custody of Office of Refugee Resettlement.



                               27
    The record is devoid of any suggestion that K.G. abused

K.S.G. and J.S.G.     It is equally clear that reunification with

M.S., who is deceased, is not viable.     Therefore, we conclude

that the trial court’s factual determinations were supported by

competent, credible evidence.     However, the trial court erred in

purporting to deny K.S.G.’s and J.S.G.’s applications for SIJ

status based on its conclusion that reunification with K.G. was

viable.     We reverse that determination and remand for a new

hearing, at which the Family Part is instructed to make findings

regarding each element of 8 C.F.R. § 204.11, including whether

it would not be in the best interest of the juvenile alien to be

returned to his or her country of origin, mindful that its sole

purpose is to make the factual findings listed in that

regulation and not to adjudicate the children’s applications for

SIJ status.


                                  VI.

    The judgment of the Appellate Division in H.S.P. is

reversed and the matter remanded to the Family Part for a new

hearing conducted in accordance with this decision.     The

judgment of the trial court in K.G. is likewise reversed and

remanded.


     JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA and
SOLOMON join in JUDGE CUFF’s opinion. CHIEF JUSTICE RABNER did
not participate.

                                  28
                    SUPREME COURT OF NEW JERSEY

NO.        A-114                                     SEPTEMBER TERM 2013

ON CERTIFICATION TO                  Appellate Division, Superior Court




H.S.P.,

          Plaintiff-Appellant,

                   v.

J.K.,

          Defendant.



DECIDED                     August 26, 2015
                        Justice LaVecchia                             PRESIDING
OPINION BY                  Judge Cuff (temporarily assigned)
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
                                         REVERSE AND
 CHECKLIST
                                            REMAND
 CHIEF JUSTICE RABNER                    --------------------   --------------------
 JUSTICE LaVECCHIA                                X
 JUSTICE ALBIN                                    X
 JUSTICE PATTERSON                                X
 JUSTICE FERNANDEZ-VINA                           X
 JUSTICE SOLOMON                                  X
 JUDGE CUFF (t/a)                                 X
 TOTALS                                           6
                      SUPREME COURT OF NEW JERSEY

NO.         A-117                                      SEPTEMBER TERM 2013

ON APPEAL FROM                 Superior Court, Chancery Division, Union County




K.G.,

          Plaintiff-Appellant,

                     v.

M.S. (DECEASED),

           Defendant.
----------------------------------------
IN THE MATTER OF J.S.G.
AND K.S.G. (MINORS)




DECIDED                        August 26, 2015
                          Justice LaVecchia                             PRESIDING
OPINION BY                    Judge Cuff (temporarily assigned)
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
                                           REVERSE AND
 CHECKLIST
                                              REMAND
 CHIEF JUSTICE RABNER                      --------------------   --------------------
 JUSTICE LaVECCHIA                                  X
 JUSTICE ALBIN                                      X
 JUSTICE PATTERSON                                  X
 JUSTICE FERNANDEZ-VINA                             X
 JUSTICE SOLOMON                                    X
 JUDGE CUFF (t/a)                                   X
 TOTALS                                             6